Order entered May 11, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00098-CR

                          GWENDOLYN COY STEGAL, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the County Criminal Court No. 3
                                   Dallas County, Texas
                          Trial Court Cause No. MB14-18031-C

                                            ORDER
       The Court REINSTATES the appeal.

       On April 15, 2016, we denied appellant’s second motion to extend time to file her brief

and ordered the trial court to make findings. We ADOPT the findings that: (1) appellant desires

to pursue the appeal; (2) appellant is not indigent and is represented by retained counsel Ashkan

Meyryari; (3) counsel’s explanation for the delay in filing appellant’s brief is his workload and a

shoulder injury; and (4) appellant’s brief will be filed within thirty days of the April 28, 2016

findings.

       We ORDER appellant to file her brief by TUESDAY, MAY 31, 2016.                     Because

appellant’s brief is now sixty days past its original due date, no further extensions will be
granted. If appellant’s brief is not filed by the date specified, the Court will, without further

notice, submit the appeal without briefs. See Tex. R. App. P. 38.8(b)(4).

       We DIRECT the Clerk to send copies of this order to counsel for all parties.

                                                    /s/     LANA MYERS
                                                            JUSTICE